Douglas, J.
The principal issue presented by these cases involves an interpretation of the word “operate,” as that term is used in R.C. 4511.19. Specifically, we are asked to determine whether a person can be found in violation of R.C. 4511.19(A)(1) and (3) where the person is found intoxicated and in the driver’s seat of a parked vehicle with the ignition key in the ignition and the vehicle’s engine not running.
R.C. 4511.19(A)(1) and (3) provide: “No person shall operate any vehicle, streetcar, or trackless trolley within this state, if any of the following apply: (1) The person is under the influence of alcohol, a drug of abuse, or alcohol and a drug of abuse; * * *. (3) The person has a concentration of ten-hundredths of one gram or more by weight of alcohol per two hundred ten liters of his breath[.]” (Emphasis added.)
In State v. Cleary (1986), 22 Ohio St.3d 198, 22 OBR 351, 490 N.E.2d 574, paragraphs one and two of the syllabus, this court held that:
“1. Operation of a motor vehicle within the contemplation of R.C. 4511.19(A) is a broader term than driving and a person in the driver’s position in the front seat of the vehicle with the key in the ignition while under the influence of alcohol or any drug of abuse can be found in violation of the statute.
*153“2. Entering a motor vehicle, putting the key in the ignition and starting and engaging the engine in a stationary position are sufficient acts to constitute operation within the meaning of R.C. 4511.19(A)(1).” (Emphasis added.)
In Cleary, the defendant had parked his automobile in the parking lot of a Ring Kwik store. He was found asleep in the driver’s seat with the motor running. We held that the defendant’s conduct was proscribed by R.C. 4511.19(A)(1) and stated that:
“While this section deals with the prohibition against driving while under the influence and much of the literature and discussion on the subject refer to ‘driving,’ that word and ‘operating’ are not synonymous. This statute has been reviewed and amended over the years and the General Assembly continues to adhere to the word ‘operate.’ Therefore, the prohibition contained in the statute is against ‘operating’ a vehicle while under the influence, not merely ‘driving’ it. The term ‘operating’ encompasses a broader category of activities involving motor vehicles than does ‘driving.’ Many jurisdictions have found that a person may operate a vehicle even though the vehicle is not moving. Operation of a motor vehicle within the contemplation of the statute is a broader term than mere driving and a person in the driver’s position in the front seat with the ignition key in his possession indicating either his actual or potential movement of the vehicle while under the influence of alcohol or any drug of abuse can be found in violation of R.C. Ip511.19(A)(l).” (Emphasis added.) Id. at 199, 22 OBR at 352, 490 N.E.2d at 575.
Similarly, in State v. McGlone (1991), 59 Ohio St.3d 122, 570 N.E.2d 1115, syllabus, we held that “[a]n intoxicated person who is in the driver’s seat of a motor vehicle parked on private or public property with the key in the ignition is operating the vehicle in violation of R.C. 4511.19(A)(1).” (Emphasis added.) The defendant in McGlone was found asleep behind the wheel of his car with the motor running in a driveway of a private residence. We concluded that the trial court erred in granting the defendant’s motion to dismiss and reasoned that: “R.C. 4511.19 is not only directed to those who drive on public streets. It prohibits the operation of a motor vehicle anywhere in the state while the driver is under the influence of drugs or alcohol. We agree with the dissent’s observation in the court of appeals that: ‘[i]f you are under the influence [of alcohol or drugs], don’t drive or put yourself in a position of control of a vehicle. If you do, you pay the penalty.’ ” Id. at 124, 570 N.E.2d at 1117.
Gill (case No. 93-1098) and Robinson (case No. 94-38) propose that Cleary and McGlone are distinguishable from their situations in that the defendants in Cleary and McGlone were found in their vehicles with the engines running. Gill and Robinson suggest that such a distinction is critical and, based on the fact that *154the engines to their vehicles had not been started, they could not have violated R.C. 4511.19.
Gill and Robinson have applied an improper reading of Cleary and McGlone. Those decisions were intended to establish that if a person is found intoxicated in the driver’s seat of a parked vehicle with the ignition key in the ignition, the person is guilty of violating the statute. Our holdings in Cleary and McGlone were never intended to require the state to prove that the defendant had started the vehicle’s engine after consuming alcohol or that the engine was running at the time the defendant is apprehended. A clear purpose of R.C. 4511.19 is to discourage persons from putting themselves in the position in which they can potentially cause the movement of a motor vehicle while intoxicated or under the influence of any drug of abuse. Accord Cleary and McGlone, supra. Prohibition of potentially harmful conduct need not await occurrence of the act. As we, in effect, held in Cleary, the intent of the legislature in enacting strong legislation involving drinking and driving was to say, “If you drink — do not drive. If you drive — do not drink!” The cases from this court on the subject have, for good reason, carried out this legislative intent.
The gravity of the problem of driving while intoxicated is revealed by the number of needless tragic injuries and deaths that occur annually on the roadways in this state. Accordingly, we hold that a person who is in the driver’s seat of a motor vehicle with the ignition key in the ignition and who, in his or her body has a prohibited concentration of alcohol, is “operating” the vehicle within the meaning of R.C. 4511.19 whether or not the engine of the vehicle is running.
Turning to the specific cases before us, it makes no difference that the engines of the motor vehicles were not running. In each case, the defendant was intoxicated and in the driver’s seat of his vehicle with the key in the ignition. That being so, Gill and Robinson were in violation of the statute. Cleary and McGlone, supra.
As a final matter, Gill (case No. 93-1098) contends that the officers did not have sufficient articulable facts to justify an investigative inquiry and to eventually arrest him. Although this issue was raised in the court of appeals, the appellate court found that the issue was moot, given its determination that Gill was not operating his vehicle within the meaning of the statute. However, given our findings supra, it is appropriate for us to now consider this issue.
We find that the trial court did not err in determining that the officers, under the circumstances, were warranted in investigating the situation and, based on their investigation, in arresting Gill. The record supports such a conclusion. While on foot patrol at approximately 1:00 a.m. in an Ohio State University parking lot, the officers noticed a vehicle parked with its headlights lit,1 the radio *155on and Gill asleep in the driver’s seat. The officers also noticed a strong odor of alcohol emanating from Gill. He was awakened, given a variety of field sobriety tests and then arrested. Under these circumstances, the officers’ initial investigation was reasonable and the arrest proper.
Based on the foregoing, in case No. 93-1098, we reverse the judgment of the court of appeals. We affirm the judgment of the court of appeals in case No. 94-38.

Judgments accordingly.

Moyer, C.J., A.W. Sweeney, Reader and F.E. Sweeney, JJ., concur.
Wright and Pfeifer, JJ., dissent.
W. Don Reader, Jr., J., of the Fifth Appellate District, sitting for Resnick, J.

. Gill contests the police officers’ assertion that the headlights to his vehicle were on.